Citation Nr: 0714833	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a cervical spine disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for cervical and lumbar spine 
disabilities, and awarded 20 and 10 percent disability 
ratings, respectively, effective December 21, 1999.


FINDINGS OF FACT

1.  Since December 21, 1999, the veteran's cervical spine 
disability has been manifested by combined range of motion of 
the cervical spine not greater than 170 degrees, or moderate 
limitation of motion of the cervical spine, no more than mild 
intervertebral disc syndrome, and by no incapacitating 
episodes during the past 12 months.  Ankylosis and 
neurological manifestations have not been shown.

2.  Since December 21, 1999,  the veteran's service-connected 
lumbar spine disability has been manifested by no more than 
mild lumbosacral strain, and no more than slight limitation 
of motion of the thoracolumbar spine with characteristic pain 
on motion.  It has not been productive of any incapacitating 
episodes within the past 12 months.  Ankylosis has not been 
shown.

3.  Since December 12, 2000, the veteran's lumbar spine 
disability has been manifested by neurological manifestations 
which approximate no more than mild incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  Since December 21, 1999, the criteria for an initial 
disability rating in excess of 20 percent for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5290, 5293 (2002 and 2003); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5237, 5243 (2006).  

2.  Since December 21, 1999, the criteria for an initial 
disability rating in excess of 10 percent for the orthopedic 
manifestations of a lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5237, 5243 (2006).  

3.  Since December 12, 2000, the criteria for separate 10 
percent rating for neurological manifestations of a low back 
disability (mild incomplete paralysis of the sciatic nerve) 
have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the ratings initially assigned 
for his cervical and lumbar spine disabilities on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection for 
each disability.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2006).  The guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

The criteria for rating disabilities of the spine have twice 
been revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  VA's Office of General Counsel has determined that 
the amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria in the 
statement of the case and supplemental statements of the 
case.  The Board's following decision results in no prejudice 
to the veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's cervical and lumbar 
spine disabilities under multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
ratings.  Such evaluations involve consideration of the level 
of impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

A.  Cervical Spine

The veteran's cervical spine disability has been rated as 20 
percent disabling under DC 5290, which, under the old 
diagnostic criteria, pertained to limitation of motion of the 
cervical spine.  Diagnostic Code 5293 (now 5243), which 
pertains to intervertebral disc syndrome, is also applicable.  
It has neither been contended nor shown that the veteran has 
residuals of a fracture of the vertebra (DC 5285), complete 
bony fixation of the spine (DC 5286), or ankylosis of the 
cervical spine (DC 5287).  38 C.F.R. § 4.72, DCs 5285, 5286, 
5287 (2001).  Accordingly, the diagnostic codes pertaining to 
these disabilities are not applicable in the instant case.

Under the old schedular criteria of DC 5290, a 20 percent 
disability rating was warranted for moderate limitation of 
motion of the cervical spine, and a maximum 30 percent 
disability rating was warranted for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, DC 5290 
(2001).  VA and private treatment records dated from March 
2000 to October 2005 demonstrated that the veteran 
periodically complained of discomfort associated with his 
neck, although complaints associated with limitation of 
motion of the neck were infrequent.  These clinical records 
did not contain measurements of the range of motion of the 
veteran's neck.  The veteran, however, underwent VA 
examination of his cervical spine in June 2000, November 
2003, May 2005, and in August 2005, at which time the range 
of motion of the cervical spine was recorded.  On examination 
in June 2000, the veteran had 30 degrees of forward flexion, 
30 degrees of extension, 25 degrees lateral flexion to the 
left, 30 degrees lateral flexion to the right, 40 degrees 
rotation left, and 45 degrees rotation right.  There was no 
postural deformity or significant muscle spasms of the neck.  
On examination in November 2003, he had 45 degrees of forward 
flexion, 30 degrees of extension, 25 degrees lateral flexion 
to the left, 35 degrees lateral flexion to the right, 30 
degrees of rotation to the left, and 50 degrees of rotation 
to the right.  On examination in May 2005, he had 45 degrees 
of forward flexion, 20 degrees of extension, 25 degrees 
lateral flexion, bilaterally, and 20 degrees of rotation, 
bilaterally.  Finally, on examination in August 2005, he had 
45 degrees of forward flexion, 45 degrees of extension, 25 
degrees lateral flexion, bilaterally, 40 degrees of rotation 
to the left, and 80 degrees of rotation to the right.  The 
August 2005 VA examiner noted that the veteran stopped at end 
of each motion testing and complained of pain.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal ranges of motion for each component of 
spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.  Although this designation of normal range of motion was 
included as part of the revised rating criteria, it is used 
here for guidance purposes.

On each of the above examinations, the veteran had moderate 
to full forward flexion of the cervical spine, moderate to 
full extension of the cervical spine, moderately full lateral 
bending of the cervical spine, and severely restricted to 
moderate rotation of the cervical spine.  The veteran's range 
of motion does not appear to have significantly worsened over 
time.  Even his range of rotation, which is the most 
restricted motion, appears overall to have been no more than 
moderately limited, as on the most recent examination in 
August 2005, he had full rotation to the right, and no less 
than half of what is considered to be the normal range to the 
left.  As the veteran's ranges of motion with respect to 
forward flexion, extension, and lateral bending were moderate 
to full, the Board finds overall that the restriction in the 
range of motion of his neck has been no more than moderate.  
As the range of motion of his neck has at no time been shown 
to consistently be in the severely limited range, he is not 
entitled to an increased rating of 30 percent under this 
diagnostic code.   38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001).  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's cervical spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  There is no demonstration of 
forward flexion of the cervical spine to 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, DC 5237 (2006).  Thus, the new schedular 
criteria of DC 5237 cannot serve as a basis for an increased 
rating either.

The veteran has complained of pain and fatigue in his neck 
with activities including walking or sitting at a computer 
for prolonged periods, mowing the lawn, or golfing.  However, 
even considering the additionally effects of pain on motion 
testing, as noted by the August 2005 VA examiner, there is no 
probative evidence that the neck is severely limited in 
motion.  The veteran was able to complete rotation to a 
moderate level before stopping due to pain.  Thus, a rating 
in excess of 20 percent in not warranted on this basis 
either.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome,  would entitle the veteran to a 
rating higher than 20 percent, the evidence for consideration 
includes VA examination reports and clinical records dated 
from March 2000 to October 2005.  The evidence reflects that 
the veteran complained of pain radiating from his neck into 
his upper extremities on only one occasion, in August 2003.  
No diagnosis of radiculopathy or other neurological 
abnormalities, however, was made at that time.  On 
examination in June 2000, November 2003, May 2005, and August 
2005, the veteran denied experiencing radiation of pain or 
numbness from his neck into his upper extremities, and 
physical examination revealed no neurological symptoms 
associated with the cervical spine.  Thus, while the evidence 
reflects that the veteran complained of radiating pain on one 
occasion, the findings in the medical records, including the 
private medical record, dating from March 2000 to October 
2005 do not support a conclusion that the veteran has 
radiculopathy, or that he has any other neurological symptoms 
amounting to severe recurrent attacks of intervertebral disc 
syndrome with intermittent relief.  The veteran is thus not 
entitled to a rating higher than 20 percent for his neck 
disability under the old schedular criteria of DC 5293. 

The code relating to intervertebral disc syndrome was 
amended, effective September 23, 2002.  After September 23, 
2002, intervertebral disc syndrome could be rated either on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a higher rating of 40 percent is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least four weeks but less than six 
during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than four weeks but less than six weeks during any one-year 
period of the rating period under consideration.  
Accordingly, he is not entitled to a rating higher than 20 
percent under this version of this diagnostic code.  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, Note 2 (2003-04).

Turning first to the orthopedic manifestations, the 
requirements for a higher rating under the general rating 
formula -unfavorable ankylosis of the entire cervical spine, 
or favorable or unfavorable ankylosis of the entire spine - 
are not shown.  38 C.F.R. § 4.71a, DC 5237 (2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
only sensory, the rating should be for the mild, or at most, 
the moderate degree.  

While the veteran complained of sensory abnormalities related 
to his neck disability on one occasion in August 2003, the 
medical evidence does not support a conclusion that the 
veteran has radiculopathy or any other neurological symptoms 
amounting to any incomplete paralysis of any nerves.  The 
August 2005 examination noted on weakness.  Strength in his 
grip was 5/5 bilaterally and muscle strength on upper 
extremities was 5/5.  There was no evidence of sensory 
symptoms or radiculopathy.  Thus, the evidence does not 
support any additional rating for neurological impairment. 

In sum, the Board finds that the criteria for a rating 
greater than 20 percent for the veteran's cervical spine 
disability are not met under any of the spinal rating 
criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, on 
repetitive use the veteran has not been shown to have pain, 
fatigue, weakness, lack of endurance or incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the veteran 
has complained of neurological manifestations, no 
neurological manifestations have been demonstrated on any 
examination from June 2000 to August 2005.  Accordingly, the 
Board finds that the veteran is not entitled to a separate 
rating for neurological manifestations.
	
As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that the orthopedic manifestations of the 
veteran's cervical spine disability have consistently 
warranted a 20 percent rating and no more since December 21, 
1999, when service connection became effective.  The Board 
has considered the contentions of the veteran's private 
physician for the assignment of a higher disability rating.  
However, according to the clinical evidence of record, as 
compared to the rating criteria, an increased rating may not 
be granted.  Finally, the Board finds that the veteran is not 
entitled to a separate rating for any neurological component 
of his neck disability, as there is no objective evidence of 
any neurological manifestations.  The benefit-of-the-doubt 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Lumbar Spine

The veteran's lumbar spine disability has been rated as 10 
percent disabling under DC 5295, which contemplates 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5293 (2002).  
Other applicable diagnostic codes include DC 5292, which 
contemplates limitation of motion of the lumbar spine, and DC 
5293, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5292, 5293 (2002).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  VA 
and private treatment records dated from March 2000 to 
October 2005 demonstrate that the veteran periodically 
complained of discomfort associated with his low back, 
although complaints associated with limitation of motion of 
the low back were infrequent.  These clinical records do not 
contain measurements of the range of motion of the veteran's 
low back.  The veteran, however, underwent VA examination of 
his lumbar spine in June 2000, November 2003, and in August 
2005, at which time the range of motion of the lumbar spine 
was recorded.  On VA examination in June 2000, the veteran 
had 35 degrees extension, 75 degrees flexion, 30 degrees 
lateral flexion, bilaterally, and 35 degrees lateral 
rotation, bilaterally.  On examination in November 2003, he 
had 50 degrees extension, 65 degrees flexion, and 25 degrees 
lateral bending, bilaterally.  Finally, on examination in 
August 2005, he had 30 degrees extension, 90 degrees flexion, 
and 30 degrees lateral rotation and flexion, bilaterally.   

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at each of the above examinations, 
the Board concludes that the veteran's limitation of motion 
most accurately falls within the slight range.  On each of 
the above examinations, the veteran had normal or better than 
normal extension and rotation, and normal or better than 
normal lateral bending on all occasions but one, where his 
range of rotation was restricted by only five degrees. While 
his forward flexion was restricted on examination in June 
2000 and in November 2003, he was still able to forward flex 
more than half of what is considered to be the normal range.  
Additionally, he had full flexion to 90 degrees as of the 
most recent examination in August 2005.  Overall, most ranges 
of motion were normal or greater than normal, and at no time 
was his range of motion noted to be moderately severe, 
severe, or extremely minimal.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine, the veteran's low back disability was 
slight, for which a 10 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for no more 
than a 10 percent rating:  forward flexion greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion greater than 120 degrees but not greater than 235 
degrees.  38 C.F.R. § 4.71a, DC 5237 (2006).  Thus, the new 
schedular criteria of DC 5237 cannot serve as a basis for an 
increased rating either.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under the rating 
criteria for limitation of thoracolumbar motion in effect 
prior to September 2002, and that the criteria for a rating 
greater than 10 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, limitation of motion caused by 
pain was limited to the end of the range testing, as noted in 
the August 2005 examination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 10 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2006).  

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was muscle spasm 
on extreme forward bending, and loss of lateral motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, DC 5295 
(2002).  In this case, reports of VA examination dated in 
June 2000, November 2003, May 2005, and August 2005 
demonstrated no evidence of tenderness or muscle spasm.  The 
private medical record indicated that the veteran was 
prescribed medical for muscle spasms; however there were no 
clinical findings of muscle spasm on extreme forward bending 
or loss of lateral motion, unilateral, in standing position.    
Thus, the veteran's low back disability does not satisfy the 
criteria for a higher rating of 20 percent under the old 
criteria of DC 5295.  Under the new schedular criteria, the 
veteran's range of motion does not meet the criteria for a 
higher rating of 20 percent, as discussed immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes VA and 
private treatment records dated from March 2000 to October 
2005 and reports of VA examination dated in June 2000, 
November 2003, May 2005, and August 2005.  These records show 
that the veteran complained of pain radiating from his low 
back into his left buttock and left lower extremity.  On 
neurological evaluation in December 2000, the veteran 
complained of intermittent and severe electrical-like pain 
that radiated from his back down the posterior aspect of his 
left leg.  Examination revealed 5/5 strength in the hips and 
lower extremities, bilaterally, with reduced sensation over 
the left anterior thigh area.  Reflexes were present and 
symmetric, bilaterally.  MRI examination showed a disc bulge 
at L5-S1 with some impingement on the left S1 nerve root.  
EMG, examination, however, was normal.  The impression was 
possible left S1 radiculopathy with sensory symptoms and no 
physical examination findings or EMG correlate.  The March 
2001 private medical record noted prescription medication for 
muscle spasms.

On VA examination in November 2003, the veteran complained of 
intermittent burning pain in his left lower extremity.  The 
examiner, however, did not make a diagnosis in relation to 
this complaint.  Treatment records dated in December 2003 
show that the veteran complained of radiating pain.  
Examination revealed some weakness of left lower extremity 
flexion and extension with numbness of the left thigh over 
the quadriceps muscle.  He was assessed with radiculopathy.  
On examination in May 2005, he was found to have decreased 
strength of 3++/5 in the left lower extremity, as compared to 
5/5 in the right lower extremity, and intact sensation L4-5 
except for the superficial area in the left calf which was 
decreased.  His S1, S2 and deep peroneal were intact, as were 
roots 4/5.  The same findings were found on examination in 
August 2005.  The evidence in this case thus shows that the 
veteran has been diagnosed with radiculopathy related to his 
low back disability.  However, as it has been described as 
intermittent in nature, and he has been shown to have only 
mild sensory impairment in the left lower extremity, the 
Board finds that the veteran's neurological symptoms do not 
amount to moderate recurring attacks of intervertebral disc 
syndrome.  The veteran is thus not entitled to a rating 
higher than 10 percent for his low back disability under the 
old schedular criteria of DC 5293. 

As noted above, the code relating to intervertebral disc 
syndrome was amended, effective September 23, 2002.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Here, there is 
no evidence that the veteran was prescribed bed rest by a 
physician for more than two weeks but less than four weeks 
during any one-year period of the rating period under 
consideration.  Accordingly, he is not entitled to an 
increased rating under this version of this diagnostic code.  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic neurological 
manifestations are evaluated separately and combined with all 
other disabilities.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

For neurological manifestations, Diagnostic Code 8520 
provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8620 refers to neuritis of the sciatic nerve, 
and DC 8720 refers to neuralgia of the sciatic nerve.

VA treatment records dated from December 2000 to October 2005 
and reports of VA examination dated in November 2003, May 
2005, and August 2005, show symptoms and assessments of 
radiculopathy into the left lower extremity.  Reports of VA 
examination, however, show no evidence of demonstrable muscle 
spasm of the thoracolumbar spine.  

On neurological evaluation in December 2000, and on VA 
examination in November 2003, May 2005, and August 2005, the 
veteran had diminished sensation over the left anterior thigh 
area and in the left calf, and decreased strength of 3++/5 in 
the left lower extremity, as compared to 5/5 in the right 
lower extremity.  

The findings in the medical records dating from December 12, 
2000, when "possible" radiculopathy was first assessed, to 
October 2005 support a conclusion that the veteran did have 
radiculopathy, which resulted in decreased sensation and 
decreased strength.  However, no muscle atrophy is present.  
The Board therefore finds that the veteran's radiculopathy 
symptoms are primarily sensory in nature and compatible with 
an incomplete paralysis of the sciatic nerve that is mild in 
degree.  Accordingly, giving the veteran the benefit of the 
doubt, the Board finds that the veteran has been entitled to 
an award of a separate 10 percent rating for the neurological 
manifestations of his low back disability under DC 8520 since 
December 12, 2000.  38 U.S.C.A. § 5107.  The Board finds no 
evidence of organic changes, such as muscle atrophy, trophic 
changes, etc., that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present case 
with regard to the orthopedic manifestation of the veteran's 
lumbar spine disability, as the Board finds the weight of the 
credible evidence demonstrates that the orthopedic 
manifestations of the veteran's lumbar spine disability have 
consistently warranted a 10 percent rating and no more since 
December 21, 1999, when service connection became effective.  
The Board has considered the contentions of the veteran's 
private physician for the assignment of a higher disability 
rating.  However, according to the clinical evidence of 
record, as compared to the rating criteria, an increased 
rating may not be granted.  However, the Board finds that the 
weight of the credible evidence demonstrates that since 
December 12, 2000, when radiculopathy was first assessed, the 
veteran has been entitled to a separate 10 percent rating, 
but no higher, for the neurological manifestations of his low 
back disability.  The "benefit-of-the-doubt" rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, June 2003, and 
January 2005; rating decisions in June 2000 and January 2001; 
a statement of the case in March 2003; and supplemental 
statements of the case in July 2003, February 2004, and May 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.









ORDER

An initial rating higher than 20 percent for a cervical spine 
disability is denied.

An initial rating higher than 10 percent for the orthopedic 
manifestations of a lumbar spine disability is denied.

A separate 10 percent rating for the neurological 
manifestations of a lumbar spine disability (mild incomplete 
paralysis of the sciatic nerves) is granted, from December 
12, 2000.



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


